Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.
Juan Antonio Pena-Torres appeals his conviction for distribution of cocaine. He moved for a new trial, alleging that the Government engaged in prosecutorial misconduct and that evidence relating to counts dismissed mid-trial prejudiced • his right to a fair trial on the remaining count. We have reviewed the parties’ briefs and the record on appeal and find no reversible error in the denial of Pena-Torres’ motion for a new trial. Accordingly, we affirm the denial of relief for the reasons stated by the district court, see United States v. Pena-Torres, No. 1:14-cr-00310-JCC, 2014 WL 7272876 (E.D.Va. Dec. 18, 2014), and affirm the conviction.*
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Pena-Torres does not challenge the sentence imposed by the district court